DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: unit in claim 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 6-13 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) extracting data, training a neural model by classifying the data by type, receiving data and predicting a result; if we substitute the neural model by a human, the claim can be directed to a mental process or a method of organizing human behavior to organize and predict data. This judicial exception is not integrated into a practical application because the data gathering steps required to use in the model do not add a meaningful limitation to the method as they are insignificant extra-solution activity. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional element merely store and/or further describe the data.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Parent claims recite the limitation “receiving input of different types of data”, it is unclear if the limitation is referring to the previous “different types of data” or if it is a new one. Additionally, parent claim 1 recite “training neural network models by classifying the extracted data by type and inputting the classified data to the different neural network models” and “predicting a result value by classifying the inputted data by type and inputting the classified data to the different neural network models”; it is unclear if the second classifying the input data is referring to the training step or it is a new additional classifying. Parent claim 13 have similar issue. Please clarify. For examination purposes the limitation is referring to the prior training. The rest of the claims they share the deficiency by virtue of dependency.

Claims 5, 8 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claim 5, it is not clear if the types of input data refer to the data being input to the different neural network models during the training step, or if the types of input data refer to the input data which is input to the different neural network models for predicting a result value. A similar confusion exists about the term "inputted data" in claims 8 and 12, since not only the data for predicting a result value is inputted data, but also the extracted data is a kind of inputted data, since claim 1 reads in the step of training the neural network models: "inputting classified data". Consequently, in claim 1 and accordingly in the dependent claims 5, 8, and 12, the data which is received as input for predicting the result value should be named in a way which can be distinguished from any other data, especially from the extracted data, or the already classified data.

Claims 10-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claims 10 and 11, the word "cause value" alone does not seem to have a generally accepted meaning in the technical area and should therefore be explained, e.g. with more details from the description. In claim 11, it is not clear if the cause values are based on a correlation with the result values or the selection of these cause values is based on such a correlation.

Claim 12 recites the limitation " the integrated neural network model " in the third line.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes the claim is going to be treated as depending on claim 10.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Marcus 20160162779.

As to claim 1, Marcus discloses a result prediction method, comprising: 
extracting different types of data (historical data elements, wherein a plurality of key-value pairs defines values of a plurality of predefined features representing properties of the historical data elements; claim 1); 
training (partitioning the plurality of vectors into a training set; claim 3) neural network models (the model generator comprises a neural network model; claim 6) by classifying the extracted data by type and inputting the classified data to the different neural network models; receiving input of different types of data (new data elements; claim 1); and predicting a result value by classifying the inputted data by type and inputting the classified data to the different neural network models (using the model generator to generate a predictive model predicting a value of the response characteristic for a new data element; claim 1; using the training set to generate the predictive model; claim 3).
Regarding claim 13, is the respective system claim of method claim 1. Therefore, claim 13 is rejected for the same reasons as shown in claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Marcus.

As to claim 6, Marcus discloses the method of claim 1, wherein the receiving the input comprises receiving input of different types of data from a system and predict a result value (Fig. 3, paragraph [0096]). Marcus does not explicitly recite a request. However, it would be a waste of resources to process/predict unwanted data. Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the present invention to request the prediction for the simple purpose of predicting when the information is desired and save resources.

Claims 2-5, 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Marcus in view of David 20160148850.

As to claim 2-4 and 9, Marcus fails to disclose a semiconductor manufacturing process. In an analogous art, David discloses wherein the different types of data are data which are generated during a semiconductor manufacturing process (claim 1), and the result value is a semiconductor manufacturing yield (paragraphs [0127]-[0129]); wherein the data are classified into at least two types of data from among production-related data, equipment-related data, fault data, and measurement data (paragraph [0043]); wherein one of the fault data and the measurement data is imaged data (paragraph [0053]); wherein the predicting comprises calculating a prediction value by bagging or boosting result values of the different neural network models (paragraph [0153]). Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the present invention to combine the teachings for the simple purpose of finding manufacturing defects/faults and maintain quality.
As to claim 5, the previous references does not specify wherein the number of types of input data is less than the number of types of extracted data. However, it seems obvious that the number of data used for training is less than the number of real data which is used to predict a result, and it seems obvious as well that the number of data inputted for training is less than the number of data which is extracted beforehand and then treated in order to create input data for training the models. Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the present invention to combine the teaching to keep create input data for training the models.
As to claim 7, Marcus discloses the method of claim 6, wherein the extracting comprises extracting data periodically (paragraph [0098]). Marcus does not explicitly disclose wherein the receiving the input comprises receiving input of data in real time. In an analogous art, David discloses wherein the receiving the input comprises receiving input of data in real time (claim 1). Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the present invention to combine the teachings for a faster response.
As to claim 8, Marcus discloses the method of claim 7, further comprising: accumulating the extracted data in a storage; and accumulating the inputted data in a memory, wherein the training comprises classifying the data accumulated in the storage by type (grouped together), and inputting the classified data to the different neural network models, wherein the predicting comprises classifying the data accumulated in the memory by time, and inputting the classified data to the different neural network models (paragraph [0099], claim 1 ). Marcus does not disclose individually a storage-based DB, but on the same paragraph mention the use of storage-based DB. Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the present invention to use databases for an easy and fast retrieval of information.

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Marcus in view of Chen.

As to claims 10-11, the observations made in the 112 rejection make extremely difficult to interpret the claim, for examinations purposes cause values is any value or data. Marcus discloses selecting some of values of the trained neural network models (see par. 0101-0102; such as historical data,vectors, etc.); Marcus fails to disclose integrated neural network models. In an analogous art, Chen discloses generating an integrated neural network model which receives input (section Ill C). Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the present invention to combine the teachings for the simple purpose of using feedback control to improve the quality.
As to claim 12, Marcus discloses the method of claim 1[0], further comprising predicting a result value based on the inputted data by using at least one of the trained neural network models and the integrated neural network model (claim 1, claim 3). Marcus fails to disclose integrated neural network models.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCOS L TORRES whose telephone number is (571)272-7926. The examiner can normally be reached 10:00 AM - 6:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on (571)272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARCOS L. TORRES
Examiner
Art Unit 2647



/MARCOS L TORRES/Primary Examiner, Art Unit 2647